Case 20-13111-pmm         Doc 27   Filed 11/16/20 Entered 11/16/20 13:25:08              Desc Main
                                   Document Page 1 of 1



                          UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF PENNSYLVANIA

In Re:                                                   Chapter 13
         Mark Brandstetter                               Bankruptcy No.20-13111-PMM
         Bernadette Brandstetter

                              Debtors

                           OBJECTION OF CHAPTER 13 TRUSTEE
                         TO CONFIRMATION OF PLAN OF DEBTORS

        AND NOW comes Scott F. Waterman, Esq., Standing Chapter 13 Trustee, to object to
confirmation of the chapter 13 plan of the Debtors, because it fails to comply with 11 U.S.C.
Sections 1322 and/or 1325 of the Bankruptcy Code, and/or Debtors have failed to provide
information, evidence, or corrections to the petition, schedules, statements, or other documents
filed by Debtors to enable the standing trustee to evaluate the Plan for confirmation, as follows:


       Debtor(s) has/have failed to file an amended plan as directed at the meeting of creditors
held under 11 U.S.C. Section 341(a).

        The claims and/or claim amounts identified in the Plan are inconsistent with one or more
filed proofs of claim.

        The Plan is unclear and/or incorrect as to how the secured and priority claims are to be
treated and/or paid by the standing trustee.

        Schedules I and J indicate that the debtor(s) will not be able to make all payments under
the Plan and to comply with the Plan, in violation of 11 U.S.C. Section 1325 (a)(6).

       The Plan is underfunded in that the total filed proofs of claim which are to be paid
through the Plan exceed the value of the Plan.

      WHEREFORE, the standing trustee requests that the Court enter an order in the form
annexed hereto denying confirmation of the Plan.


                                                  Respectfully submitted,

                                                  /s/ Scott F. Waterman
                                                  Scott F. Waterman, Esquire
                                                  Chapter 13 Standing Trustee
